           Case 2:18-cv-02071-APG-DJA Document 59
                                               58 Filed 12/28/20
                                                        12/23/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    HENRY H. KIM (Bar No. 14390)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    E-mail: hkim@ag.nv.gov
7    Attorneys for Defendants
     Arturo Buen, James Dzurenda,
8    Jennifer Nash, Romeo Aranas and Brian Williams
9
10

11                              UNITED STATES DISTRICT COURT
12                                  DISTRICT OF NEVADA
13    OMAR ROBLES,                                  Case No. 2:18-cv-02071-APG-DJA
14                 Plaintiff,
                                                   STIPULATION AND ORDER TO
15    v.                                        EXTEND TIME FOR DEFENDANTS TO
                                                    RESPOND TO PLAINTIFF’S
16    HIGH DESERT STATE PRISON, et al.,              COMPLAINT (ECF NO. 42)
17                 Defendants.
18

19         Plaintiff Omar Robles, by an through counsel, Jason C. Makris, Esq., and

20   Defendants, Arturo Buen, James Dzurenda, Jennifer Nash, Romeo Aranas, and Brian

21   Williams, by and through counsel, Aaron D. Ford, Attorney General for the State of

22   Nevada, and Henry H. Kim, Deputy Attorney General, hereby stipulate and agree to the

23   following:

24   ///

25   ///

26   ///

27   ///

28   ///



                                          Page 1 of 2
           Case 2:18-cv-02071-APG-DJA Document 59
                                               58 Filed 12/28/20
                                                        12/23/20 Page 2 of 2


1          Plaintiff and Defendants stipulate and agree that Defendants may file an answer or
2    a responsive pleading to Plaintiff’s Complaint (ECF No. 42) on or before January 7, 2020.
                                                                                         2021.
3    Dated this 23rd of December 2020             Dated this 23rd of December 2020
4

5    By:   /s/ Jason C. Makris                    By:     /s/ Henry H. Kim
           Jason C. Makris                                Henry H. Kim (No. 14390)
6          Attorney for Plaintiff                         Deputy Attorney General
                                                          Attorneys for Defendants
7

8

9          IT IS SO ORDERED:

10
             December 28, 2020
11   Dated: ____________________________
                                                  UNITED
                                                  DANIEL J.STATES DISTRICT JUDGE
                                                            ALBREGTS
12                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            Page 2 of 2
